Citation Nr: 1243568	
Decision Date: 12/20/12    Archive Date: 12/27/12

DOCKET NO.  10-26 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Whether the appellant is competent to manage the disbursement of VA funds.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, P.Z.


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from May 1993 to May 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.

In June 2011, a Travel Board hearing was held before the undersigned Veterans Law Judge and a transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the June 2011 Travel Board hearing, the appellant's representative stated that the appellant was off her medication at the time of the most recent VA psychiatric examination in December 2008.  (June 2011 Travel Board Hearing Transcript (Tr.) at 2)  The representative stated that since the last VA examination, the appellant has gotten married and has a more stable life.  (Tr. at 3)  The appellant has also had a stroke since the previous VA examination.  See July 2010 VA treatment record.  An August 2010 VA treatment record reflects that she had expressive aphasia.  A February 2011 VA treatment record indicates the appellant has broca aphasia.  As it has been four years since the previous examination and the evidence reflects that the appellant's condition has changed, the Board finds that a new VA examination is necessary to evaluate the appellant's competency to manage the disbursement of VA funds.

Finally, the VA treatment records in the file only date to February 2011.  A December 2010 VA Field Examination report indicates the appellant has continued to receive medical treatment at VA.  Therefore, her VA treatment records since February 2011 are directly relevant to the claim.  Consequently, the Board requests the appellant's complete VA treatment records from February 2011 to present.  

The appellant is currently receiving Social Security Administration benefits.  See December 2010 VA Field Examination Report, July 2007 Social Security Administration letter.  These records might contain evidence reflecting on the appellant's competence to handle the disbursement of VA funds.  When VA has notice that the appellant is receiving disability benefits from the Social Security Administration and that records from that agency may be relevant, VA has a duty to acquire a copy of the decision granting Social Security Administration disability benefits and the supporting medical documents on which the decision was based.  Hayes v. Brown, 9 Vet. App. 67 (1996); 38 U.S.C.A. § 5103A (b)(3), (c)(3) (West 2002), 38 C.F.R. § 3.159(c)(2) (2011).  On remand, VA should acquire a copy of the decision granting Social Security Administration benefits to the appellant as well as copies of the medical records used in support of that determination.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the appellant's VA treatment records from February 2011 to present.  If no records are available, the claims file must indicate this fact.

2.  Obtain the appellant's Social Security Administration records, if any.  If no records are available, the claims file must indicate this fact.

3.  After completion of the above and after any records obtained have been associated with the claims file, schedule the appellant for a VA psychiatric examination to ascertain the current level of disability.  

The appellant's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination, and a notation that this review has taken place should be made in the examination report.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

Based on the results of the examination and the review of the appellant's history as reflected in the claims file, the examiner should opine as to whether the appellant is competent to handle disbursement of VA funds.

In making this determination, the examiner is asked to specifically address the appellant's  psychiatric history and the field examination reports that detailed the appellant's progress since a fiduciary was appointed.

The examiner should offer a complete rationale for his or her conclusions, and this should be fully set forth in the report of examination.

4.  Thereafter, readjudicate the issue on appeal of whether the appellant is competent to manage disbursement of VA funds.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect her claim, to include denial.  See 38 C.F.R. § 3.655 (2012).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


